                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.:

PATRICK GLEN CERTAIN,
KURT EDWARD HANFORD,

               Plaintiffs,
v.

VAN HORST GENERAL CONTRACTORS,
LLC, LINDSEY RUTKA,

            Defendants.
____________________________________/

                                          COMPLAINT
                                      {Jury Trial Demanded}

       Plaintiffs PATRICK GLEN CERTAIN and KURT EDWARD HANFORD bring this action

against Defendants, VAN HORST GENERAL CONTRACTORS, LLC and LINDSEY RUTKA,

pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and allege as follows:

1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

2.     At all times material hereto, Plaintiffs PATRICK GLEN CERTAIN and KURT EDWARD

HANFORD were residents of the State of Florida and “employees” of Defendants as defined by

the FLSA.

3.     At all times material hereto, Plaintiffs engaged in interstate commerce on a regular and

recurring basis within the meaning of the FLSA including but not limited to interstate telephone

communication with Defendant in Connecticut.

4.     At all times material hereto, Defendant, VAN HORST GENERAL CONTRACTORS,

LLC, was a Florida corporation with its principal place of business in South Florida, engaged in

commerce in the field of construction, at all times material hereto was the “employer” of Plaintiffs
as that term is defined under statutes referenced herein, engaged along with its employees in

interstate commerce, and has annual gross sales and/or business volume of $500,000 or more.

5.     Defendant, LINDSEY RUTKA, is a resident of Broward County, Florida and was, and now

is, a manager of Defendant, VAN HORST GENERAL CONTRACTORS, LLC, controlled

Plaintiffs’ duties, hours worked, and compensation, and managed the day-to-day operations of

VAN HORST GENERAL CONTRACTORS, LLC. Accordingly, LINDSEY RUTKA was and is

an “employer” of the Plaintiffs within the meaning of 29 U.S.C. §203(d).

6.     Two or more of Defendants’ employees handled tools, supplies, and equipment

manfuactured outside Florida in furthernace of their business including but not limited to phones,

computers, computer monitors, computer keyboards, computer mice, pens, and paper.

7.     Plaintiff PATRICK GLEN CERTAIN worked for Defendants as a working foreman.

8.     Plaintiff KURT EDWARD HANFORD worked for Defendants as a carpenter.

9.     Defendants failed to pay Plaintiffs’ full and proper overtime wages of 1.5 times Plaintiffs’

regular hourly rate for hours worked over 40 each week.

10.    Attached as Exhibit A and Exhibit B are preliminary calculations of Plaintiffs’ claims.

These amounts may change as Plaintiffs engage in the discovery process.

11.    Defendants have knowingly and willfully refused to pay Plaintiffs’ legally-entitled wages.

12.    Plaintiffs have complied with all conditions precedent to bringing this suit, or same have

been waived or abandoned.

13.    Plaintiffs have retained the services of the undersigned and are obligated to pay for the

legal services provided.
                                    COUNT I
                VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                               ALL DEFENDANTS

14.     Plaintiffs reallege and incorporate the allegations set forth in paragraphs 1-13 above as if

set forth herein in full.

15.     Plaintiffs allege this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

that Plaintiffs are entitled to: (i) time-and-a-half overtime pay and (ii) liquidated damages pursuant

to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

16.     Plaintiffs seek recovery of damages as referenced above and further seek interest, costs,

and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

        WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and severally, plus

costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                               Respectfully submitted,

                                               Koz Law, P.A.
                                               320 S.E. 9th Street
                                               Fort Lauderdale, Florida 33316
                                               Phone: (786) 924-9929
                                               Fax: (786) 358-6071
                                               Email: ekoz@kozlawfirm.com




                                               Elliot Kozolchyk, Esq.
                                               Bar No.: 74791
